NO wo NO NHN HN ND KN NV NO KF HK Re RF Kee He FSF S|
ost NHN OW FP WD NY FH DOD OO fF AND ND A FP WW NY KF CO

oo mes HD A FSP WW YO

 

Case 4:19-cr-02162-JGZ-EJM Document 119

GLENN B. McCORMICK
Acting United States Attorney
District of Arizona

BEVERLY K. ANDERSON
Arizona State Bar No. 010547
NICOLE P. SAVEL

Arizona State Bar No. 015958
Assistant U.S. Attorneys

United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
Telephone: 520-620-7300

Email: Bev.Anderson@usdoj.gov
Email: Nicole.Savel@usdoj.gov

MARK J. LESKO

Acting Assistant Attorney General
U.S. Department of Justice
National Security Division
ALICIA H. COOK

DANIELLE S. ROSBOROUGH
Trial Attorneys

Counterterrorism Section

950 Pennsylvania Ave, NW
Washington, DC 20530
Telephone: 202-514-0110

Email: Alicia. Cook2@usdoj.gov
Email: Danielle Rosborough@usdoj.gov
Attorneys for Plaintiff

Filed 07/14/21 Page 1of5

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,

Plaintiff,

CR 19-02162-TUC-JGZ-(EJM)

SUPERSEDING
INDICTMENT

VS. Violations:

1. Ahmed Mahad Mohamed,
(Counts 1-3)

2. Abdi Yemani Hussein,
(Counts 1-2 and 4)
Defendants.

 

18 U.S.C. § 2339B

(Conspiracy to Provide Material Support
and Resources to a Designated Foreign
Terrorist Organization)
Count 1

18 U.S.C. §§ 2339B and 2

(Attempting to Provide Material Support
and Resources to a Designated Foreign
Terrorist Organization)

Count 2

 
oC ON DWN TH FP WY NY KF

oO wpoO NY NY NY NY NY NY NO KF HF KF Fe KF Re EFe RSe Re e
oN DN ON SP WY NY KY CD OO HAND HDA FP WY NY KF OS

 

Case 4:19-cr-02162-JGZ-EJM Document 119 Filed 07/14/21 Page 2of5

18 U.S.C. § 1S46(a}

(False Swearing in Immigration
Matter)

Counts 3, 4

18 U.S.C. §§ 981(a)(1)(C) and (G); 28
U.S.C. or XK) 8)
(Forfeiture Allegation)

 

 

THE GRAND JURY CHARGES:

COUNT 1
From a time unknown to the Grand Jury to on or about July 26, 2019, in the
District of Arizona and elsewhere, defendants AHMED MAHAD MOHAMED and
ABDI YEMANI HUSSEIN, and others known and unknown to the Grand Jury,
knowingly conspired and agreed with each other to provide material support and
resources, as that term is defined in Title 18, United States Code, Section 2339A(b)(1),
that is, personnel, namely themselves and each other, to a foreign terrorist organization,
| namely the Islamic State of Iraq and al-Sham (“ISIS”), which at all relevant times was
designated by the Secretary of State as a foreign terrorist organization pursuant to Section

219 of the Immigration and Nationality Act, knowing that ISIS was a designated terrorist

- organization, and knowing that ISIS had engaged in, and was engaging in, terrorist

activity and terrorism.
In violation of Title 18, United States Code, Section 2339B.
COUNT 2
From a time unknown to the Grand Jury to on or about July 26, 2019, in the
District of Arizona and elsewhere, AHMED MAHAD MOHAMED and ABDI YEMANI
HUSSEIN, knowingly attempted to provide material support and resources, as that term
is defined in Title 18, United States Code, Section 2339A(b)(1), that is, personnel,

namely themselves and each other, to a foreign terrorist organization, namely the Islamic

United States of America v. Mohamed et al
Indictment Page 2 of 5

 
So Oo AHN HD nH BP WW YN

NO NO NH NH HN NY NN WN NO HH | RF | RE SF ee Se
oN HN A SP WO NY KH CO OBO THAN DN HP WD NYO —K OS

 

Case 4:19-cr-02162-JGZ-EJM Document 119 Filed 07/14/21 Page 3o0f5

State of Iraq and al-Sham (“ISIS”), which at all relevant times was designated by the
Secretary of State as a foreign terrorist organization pursuant to Section 219 of the
Immigration and Nationality Act, knowing that ISIS was a designated foreign terrorist
organization, and knowing that ISIS had engaged in, and was engaging in, terrorist
activity and terrorism.

In violation of Title 18, United States Code, Sections 2339B and 2.

COUNT 3
On or about April 5, 2019, in the District of Arizona, the defendant, AHMED
MAHAD MOHAMED, did knowingly make under oath a false statement with respect to
a material fact in an application, a document required by the immigration laws and
regulations prescribed thereunder, that is, a Form I-131, Application for Travel
Document, by:

1. Stating under Part 4, 1.a. that the purpose of the trip was to “visit my friends”,
which statement the Defendant then and there knew was false, in that the |
Defendant intended to travel to Cairo, Egypt and to the Sinai Peninsula, into
ISIS territory to join ISIS; and

2. Stating under Part 4, 1.b. that he intended to visit “Uganda”, which statement
the Defendant then and there knew was false, in that the Defendant intended to
travel to Cairo, Egypt and to the Sinai Peninsula, into ISIS territory to join
ISIS; and oe |

in order to facilitate an act of international terrorism as defined in 18 U.S.C. § 2331.
In violation of Title 18, United States Code, Section 1546(a).
COUNT 4
On or about June 12, 2019, in the District of Arizona, the defendant, ABDI
YEMANI HUSSEIN, did knowingly make under oath a false statement with respect to a

material fact in an application, a document required by the immigration laws and

United States of America v. Mohamed et al
Indictment Page 3 of 5

 
oOo Oo IN DH HA FP WW YN

NO PO DN NY NY WN NY HN NO HK HF FF KF KF KF OO EO SS ee
on Dn Ur FP WD NY YK TD ODO oO AD WDB HH FP WD NY KK O&O

 

Case 4:19-cr-02162-JGZ-EJM Document 119 Filed 07/14/21 Page 4 of5

regulations prescribed thereunder, that is, a Form I-131, Application for Travel

Document, by:

1. Stating under Part 4, 1.a. that the purpose of the trip was “getting married”,
which statement the Defendant then and there knew was false, in that the
Defendant intended to travel to Cairo, Egypt and to the Sinai Peninsula, into
ISIS territory to join ISIS;

2. Stating under Part 4, 1.b. that he intended to visit “Kenya, Germany”, which
statement the Defendant then and there knew was false, in that the Defendant
intended to travel to Cairo, Egypt and to the Sinai Peninsula into ISIS territory
to join ISIS; and

in order to facilitate an act of international terrorism as defined in 18 U.S.C. § 2331.

In violation of Title 18, United States Code, Section 1546(a).
FORFEITURE ALLEGATION .

Upon conviction of one or more of the offenses alleged in Counts 1 through 2 of

this Indictment, defendants, AHMED MAHAD MOHAMED and ABDI YEMANI
HUSSEIN, shall forfeit to the United States:

1)

5)

pursuant to Title 18, United States Code Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461(c), any property, real or personal, which constitutes or is
derived from proceeds traceable to said offenses; and

pursuant to Title 18, United States Code, Section 981(a)(1)(G) and Title 28, United
States Code, Section 2461(c), any and all assets, foreign and domestic, of the
defendants; any and all assets, foreign and domestic, affording the defendants a
source of influence over any entity or organization engaged in planning or
perpetrating any Federal crime of terrorism, as defined in Title 18, United States
Code, Section 2332b(g)(5); any and all assets, foreign and domestic, acquired or

maintained with the intent and for the purpose of supporting, planning, conducting,

United States of America v. Mohamed et al
Indictment Page 4 of 5

 
So Oo NH On FP WD NO

NO nN No bo bo ho NO bo NO — — — — — — — —_— — —
oo ~~ nN A) & bo N _ oS No) oo | On WG a wo No — Oo

 

Case 4:19-cr-02162-JGZ-EJM Document 119 Filed 07/14/21 Page 5of5

or concealing any Federal crime of terrorism, as defined in Title 18, United States

Code, Section 2332b(g)(5); any and all assets, foreign and domestic, derived from,

involved in, or used or intended to be used to commit any Federal crime of terrorism,

as defined in Title 18, United States Code, Section 2332b(g)(5).

The property to be forfeited includes but is not limited to $10,000 in U.S. currency.

If any of the property described above, as a result of any act or omission of the .
defendants: a) cannot be located upon the exercise of due diligence; b) has been transferred
or sold to, or deposited with, a third party; c) has been placed beyond the jurisdiction of
the court; d) has been substantially diminished in value; or e) has been commingled with
other property which cannot be divided without difficulty, it is the intent of the United
States, pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title
28, United States Code, Section 2461(c), to seek forfeiture of any other property of said
defendants up to the value of the above forfeitable property, including, but not limited to,
all property, both real and personal, owned by the defendants.

All pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and (G) and
Title 28, United States Code, Section 2461(c) and Rule 32.2(a), Federal Rules of Criminal
Procedure.

A TRUE BILL

/S/
FOREPERSON OF THE GRAND JURY
Dated: July 14, 2021

 

GLENN B. McCORMICK

Acting United States Attorney
District of Arizona. REDACTED FOR

PUBLIC DISCLOSURE
/S/

BEVERLY K. ANDERSON
NICOLE P. SAVEL
Assistant United States Attorneys -

United States of America v. Mohamed et al
Indictment Page 5 of 5

 
